Citation Nr: 1040331	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for 
mild traumatic arthritis of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for 
mild traumatic arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Dax Lonetta, Attorney




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In his July 2008 substantive appeal, the Veteran requested a 
hearing before the Board at his local RO.  Thereafter, prior to 
the scheduled hearing date for this hearing, the Veteran advised 
the RO that he had just hired an attorney and that he therefore 
wanted his hearing date to be rescheduled.  There is no 
indication in the record that the Veteran's hearing was ever 
rescheduled.  Consequently, since the Veteran has in fact hired a 
new attorney, the Board has determined that there is good cause 
for the Veteran's request to reschedule, and that it has no 
alternative but to remand this matter so that the Veteran can be 
provided with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with an in-person 
hearing before a member of the Board at 
his local RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


